DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks pg. 7-8, filed 05/02/2022, with respect to the rejection of claims 15-20 under 35 USC 101 and the rejection of claims 1-20 under 35 USC 112(b) have been fully considered and are persuasive in view of the amendment to the claims.  The rejection of claims 15-20 under 35 USC 101 and the rejection of claims 1-20 under 35 USC 112(b) have been withdrawn. The amendments, however, present new issues under 35 USC 112. See rejections below.
Applicant’s arguments, see Remarks pg. 9-10, with respect to the rejection(s) of claim(s) 1 under 35 USC 102 have been fully considered and are persuasive in view of the amendment to the claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hu et al. (Hu, Y. H., Palreddy, S., & Tompkins, W. J. (1997). A patient-adaptable ECG beat classifier using a mixture of experts approach. IEEE Transactions on Biomedical Engineering, 44(9), 891–900. https://doi.org/10.1109/10.623058). See rejection below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 15, the claim recites, “a trained neural network configured to input patient independent ECG data and output a first feature set,” see ll. 2-3. Looking to associated publication US 2021/0298626, para. 14, there is disclosure that “the first feature set 18 generated by the trained neural network 10, once generated, is static and patient-independent”. There is no support in the originally filed application for the input of the trained neural network being “patient independent ECG data”; rather, there is support for the first feature set (i.e., the output) being patient-independent. As such, this limitation is drawn to new matter and thus fails to comply with the written description requirement.
Also regarding claim 15, the claim recites, “one or more processors,” see ll. 4. At best, there is support for a processing system (Para. 23; Fig. 2, processing system 57). There is no disclosure by Applicant as to whether or not the processing system comprises one or more processors in the originally filed application. As such, this limitation is drawn to new matter and thus fails to comply with the written description requirement.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, the claim recites “input patient independent ECG data”, see ll. 2. Seeing that there is no support in the originally filed application for the input of the trained neural network being “patient independent ECG data”, see rejection under 35 USC 112(a) above, it is unclear whether or not Applicant intends to claim the input of the trained neural network as such. For examination purposes, this limitation has been interpreted as “input ECG data from multiple subjects” as supported by claim 1.
As a result of dependence on an indefinite claim, subsequent dependent claims 16-20 are also rejected as indefinite.
Regarding claims 16 and 18, the claims recite “user-guided clustering module”. There is insufficient antecedent basis for this limitation in the claims. For examination purposes, this limitation has been interpreted as “a user-guided clustering module”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-5, 7-11, 13-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (Hu, Y. H., Palreddy, S., & Tompkins, W. J. (1997). A patient-adaptable ECG beat classifier using a mixture of experts approach. IEEE Transactions on Biomedical Engineering, 44(9), 891–900. https://doi.org/10.1109/10.623058) (hereinafter Hu) in view of Li et al. (WO 2020/161605) (hereinafter Li).
Regarding claims 1 and 15, Hu discloses a method and system of processing ECG data (Abstract) comprising: inputting ECG data from multiple subjects into a trained neural network to obtain a first feature set (Pg. 892, para. 2: “This proposed approach is based on… artificial neural network (ANN)-related algorithms, namely… the mixture-of-experts (MOE) method… MOE is a paradigm which facilitates the combination of the two classifiers (original and patient-specific) to realize patient-adaptation. In MOE, the two classifiers are modeled as two experts on ECG beat classification. The original classifier, called the Global expert (GE) in this work, knows how to classify ECG beats for many other patients whose ECG records are part of the in-house, large ECG database”; Pg. 893, 2nd col, para. 2: “The GE represents the ECG beat classifier developed in factory. Thus, it is trained to classify all types of ECG beats present in the in-house ECG database”); processing a patient's ECG data using a criteria-based algorithm to generate a second feature set (Pg. 892, para. 2: “The patient-specific classifier, called the local expert (LE) in this work, is trained specifically with the ECG record of the patient”); clustering the patient's ECG data into a number of clusters based on the first feature set and the second feature set to generate clustered ECG data (Pg. 898 depict Table VI which shows results of MOE classifier experiment, wherein data are clustered into groups of true positives (TP), false positives (FP), true negatives (TN), false negatives (FN), as well as normal beats and premature ventricular contraction (PVC) beats).
Hu does not disclose presenting the clustered ECG data to a user via a user interface; receiving a user input via the user interface regarding the clustered ECG data; defining a feature vector based on the user input; applying the feature vector to at least a portion of the patient's ECG data to generate revised clustered ECG data; and presenting the revised clustered ECG data to the user via the user interface.
 Li, however, teaches an ECG processing system for classification (Abstract) which includes presenting clustered ECG data to a user via a user interface (Fig. 16A, group data 205 is part of displaying ECG data 65; Para. 67, last sentence: “generate a graphic user interface suitable for displaying… processed ECG data”); receiving a user input via the user interface regarding the clustered ECG data (Fig. 16A, user interaction 66 & user input data 69; Para. 19: “… modify the displayed data based on the user input data. The user input data may correspond to adding, deleting, or splitting one or more QRS clusters, PVC clusters, or PAC clusters”); defining a feature vector based on the user input (Para. 18: “… analyze the plurality of portions of ECG data using an embedding algorithm to generate embedding data representative of the plurality of beats… The computerized-system may further be designed to adjust one or more of the delineation algorithm, embedding algorithm, or grouping algorithm based on the user input data”; Para. 133: “Embedding data 203 may be one or more beat vector 207. Beat vectors 207 may be a vector including data and/or values representative of portions of ECG data 206”, i.e., user input for adjusting embedding algorithm would necessarily define beat (feature) vector 207 since embedding algorithm is used to generate embedding data which is defined as one or more beat vectors as shown above); applying the feature vector to at least a portion of the patient's ECG data to generate revised clustered ECG data (Fig. 16A, user input data 69 is used for recomputing 70; Para. 137, 2nd to last sentence: “… recomputing the group data, episodes, and/or clusters or morphologies”); and presenting the revised clustered ECG data to the user via the user interface (Fig. 16A, display ECG data 65; Para. 137, 2nd to last sentence: “By recomputing the group data, episodes, and/or clusters or morphologies and presenting the same to a user via display 17, a user may adjust and otherwise fine tune processing system 10'. For example, more accurate episodes may be identified and the quality of wave information 201, embedding data 203 and/or group data 205 may be improved”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Hu to include presenting the clustered ECG data to a user via a user interface; receiving a user input via the user interface regarding the clustered ECG data; defining a feature vector based on the user input; applying the feature vector to at least a portion of the patient's ECG data to generate revised clustered ECG data; and presenting the revised clustered ECG data to the user via the user interface. Making this modification would be useful for facilitating adjustment and otherwise fine tuning of the processing system in order to identify more accurate episodes and improve quality of data, as taught by Li. 
Regarding claims 3-5, Hu does not disclose the patient’s ECG data is ambulatory ECG data, the criteria-based algorithm includes at least one algorithm for processing ECG data from a Holter monitor, and the criteria-based algorithm includes at least one waveform shape categorization algorithm for processing the ECG data from the Holter monitor.
Li, however, teaches an ECG processing system for classification (Abstract) wherein the patient’s ECG data is ambulatory ECG data, a criteria-based algorithm includes at least one algorithm for processing ECG data from a Holter monitor, and the criteria-based algorithm includes at least one waveform shape categorization algorithm for processing the ECG data from the Holter monitor (Para. 76: “It is further understood that the cardiac signal may be… long term (several days in holters)”; Para. 122 describes analysis of various signals generated by a holter; Fig. 16A, generated wave info 201 from delineator 56 includes wave information 57 (e.g., scores corresponding to the likelihood of the presence of a t-wave, p-wave, QRS complex, etc.) and/or wave information 62 (e.g., scores regarding PVC waves and PAC waves, etc.); delineator 56 is considered a criteria-based algorithm, see para. 79 for multiple criteria of delineator neural network).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Hu such that the patient’s ECG data is ambulatory ECG data, the criteria-based algorithm includes at least one algorithm for processing ECG data from a Holter monitor, and the criteria-based algorithm includes at least one waveform shape categorization algorithm for processing the ECG data from the Holter monitor. Making this modification would be useful for processing and classifying an ECG signal collected over a period of several days, as taught by Li.
Regarding claims 7 and 17, Hu discloses the number of clusters is a predetermined number of clusters (Table VI defines 6 clusters: TP, FP, FN, TN, as well as normal beats and premature ventricular contraction (PVC)).
Regarding claim 8, Hu discloses clustering the patient's ECG data into the number of clusters based on the first feature set and the second feature set includes clustering based on features describing waveform timing (Table VI provides normal and premature ventricular contraction (PVC) beat clusters).
Regarding claim 9, Hu in view of Li teaches the user input indicates a timing threshold (Li Para. 134: “Group data 205 may include one or more scores or values corresponding to a similarity and/or distance between vectors of embedding data 203. A similarity may involve similar characteristics and/or features such as similar t-waves, p- waves, QRS complexes, or other waves [waveform shape], or a similar distance between any of the forgoing [i.e., waveform timing]; Para. 17, last sentence: “… determine that at least two beats of the plurality of beats should be grouped together… the at least two beats forming a cluster. Determining that the at least two beats of the plurality of beats should be grouped together may involve determining that the group data satisfies a threshold value”; Para. 93, last sentence: “It is understood that the threshold may be… selected by the user”).
Regarding claim 10, Hu in view of Li teaches dividing the ECG data in at least one of the number of clusters into at least two sub-clusters based on the timing threshold (see rejection of claim 9 above, which describes how group data is divided into multiple clusters based on similarity of waveform timing using thresholds), wherein the feature vector is defined based on features of each of the first feature set and the second feature set associated with the at least two sub-clusters of ECG data (see rejection of claim 1 and 9 above).
Regarding claim 11, Hu in view of Li teaches the feature vector is defined based on a comparison of the features associated with ECG data in the two sub-clusters (Para. 136: “using input device 25, a user may interact with display 17 to generate user input data 69 relevant to wave information, labels, episodes, clusters, beat groupings and/or morphologies and any other data presented on display 17. For example, a user may determine or identify additional clusters and/or beat groups, may identify, associate, and/or merge similar clusters and/or beat groups, may delete clusters and/or beat groups that are inaccurate, irrelevant, or mislabeled, and/or may split clusters and/or beat groups into different subsets”; see rejection of claim 1 above).
Regarding claim 13, Hu in view of Li teaches generating revised clustered data includes reclustering at least a portion of the patient's ECG data based on the feature vector (see rejection of claim 1 above).
Regarding claim 14, Hu in view of Li teaches the user input indicates a label for the ECG data in at least one of the number of clusters (Para. 136: “Using input device 25, a user may interact with display 17 to generate user input data 69 relevant to wave information, labels, episodes, clusters, beat groupings and/or morphologies and any other data presented on display 17. For example, a user may determine or identify additional clusters and/or beat groups, may identify, associate, and/or merge similar clusters and/or beat groups, may delete clusters and/or beat groups that are inaccurate, irrelevant, or mislabeled, and/or may split clusters and/or beat groups into different subsets”; see rejection of claim 1 above).
Regarding claim 18, Hu in view of Li teaches a user-guided clustering module is configured to perform k-means clustering of the patient's ECG data into the number of clusters based on the first feature set and the second feature set (Li Para. 139: “the grouping algorithm may be one or more algorithms (e.g., kmeans…)”, wherein the grouping algorithm 204 is part of the user-guided clustering module 200, see Fig. 16A; see rejection of claim 1 above for user-guided clustering).
Regarding claim 19, Hu in view of Li teaches the user input indicates a timing threshold (see rejection of claim 9 above) and a label for the patient's ECG data (see rejection of claim 14 above) in at least one of the number of clusters.
Claims 2, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Li, further in view of Guo et al. (Guo, C., Goldstein, T., Hannun, A., & van der Maaten, L. (2020, February 11). Certified Data Removal from Machine Learning Models. Cornell University. Retrieved March 23, 2022, from https://arxiv.org/abs/1911.03030v3) (hereinafter Guo).
Regarding claims 2, 12, and 16, Hu in view of Li does not disclose that the feature vector is defined using a regularized linear inversion machine learning algorithm (claims 2 and 16), or that the feature vector is defined based on the features associated with the two sub-clusters using a regularized linear inversion machine learning algorithm (claim 12).
 Guo, however, teaches certified data removal from machine learning models (Title) wherein data can be removed at request of the data’s owner (Abstract) by use of a regularized linear (Pg. 6, under “Linear Logistic Regression”, describes training of regularized logistic regressor for data removal and use of L2-regularization parameter lamba; Pg. 6, Table I shows removal setting of CR linear) inversion (Pg. 2, under “Removal mechanism, 3rd paragraph: “… inverting the Hessian matrix…”; Pg. 5, under “Reducing online computation”: “The Newton update requires forming and inverting the Hessian”) machine learning algorithm (Pg. 5, Algorithm 1 describes training of certified removal model, i.e., machine learning). Guo also teaches that good data stewardship requires removal of data at the request of the data’s owner (Abstract) and that membership-interference attacks are unsuccessful on data that was removed from the model (Pg. 1, under “Introduction, 2nd paragraph, last sentence).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Hu in view of Li such that the feature vector is defined using a regularized linear inversion machine learning algorithm (claims 2 and 16), or that the feature vector is defined based on the features associated with the two sub-clusters using a regularized linear inversion machine learning algorithm (claim 12). Making this modification would be useful for ensuring good data stewardship and that member-ship interference attacks are unsuccessful on data that was removed, as taught by Guo.
Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Li, further in view of Fornwalt et al. (US 2021/0076960) (hereinafter Fornwalt).
Regarding claims 6 and 20, Hu in view of Li teaches the patient’s ECG data is ambulatory ECG data (see rejection of claims 3-5 above) and wherein the trained neural network is a neural network trained using ECG data of multiple patients from an ECG database (see rejection of claim 1 above). Hu in view of Li does not teach that the trained neural network is a convolutional neural network and that the ECG data is resting ECG data.
Fornwalt, however, teaches ECG based future atrial fibrillation (AF) predictor methods (Abstract) wherein a convolutional deep neural network (Para. 18; Fig. 18) trained on 12-lead resting ECG data can predict incident AF within 1 year in patients without a history of AF, with high performance (Para. 150). It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Hu in view of Li such that the trained neural network is a convolutional neural network and that the ECG data is resting ECG data in order to predict incident AF within 1 year in patients without a history of AF, with high performance, as taught by Fornwalt.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Xue (US 2017/0105683) discloses a system and method for adaptive interpretation of ECG waveforms (Abstract).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anant A Gupta whose telephone number is (571)272-8088. The examiner can normally be reached Mon-Fri 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.G./
Anant A GuptaExaminer, Art Unit 3792                                                                                                                                                                                                        
/JOHN R DOWNEY/Primary Examiner, Art Unit 3792